Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Madio, Reg. No. 78,591 on 1/7/22.

Amend Claims 1, 2, and 4 as follows:
a.	Claim 1, line 9, change “room,wherein” to --room, wherein--;
b.	Claim 2, line 4, change “lock,wherein” to --lock, wherein--; 
c.	Claim 4, line 2, change “substation_including” to --substation including --; and


Amend Specification as follows:
a.	Para. [0026], line 3, change “door are” to  --door is--;
b.	Para. [0034], line 3, change “door 50 are” to  --door 50 is--;
c.	Para. [0034], line 5, change “door 55 are” to  --door 55 is--;
d.	Para. [0044], line 8, change “door 50 are” to  --door 50 is--; and
e.	Para. [0045], line 8, change “door 50 are” to  --door 50 is--.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/724,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	REASONS FOR ALLOWANCE
The claims 1, 2, 4, and 5 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1 or 4 in one form or another, comprising a substation entry door; an inner room in which  switchgear or controlgear is located, the inner room being hermetically closable by an outer housing and an inner, automatically operated door lockable against the outer housing; and a robot system having an acting area that extends from the inner room to outside the inner room, wherein the substation has a substation internal space within the substation outside of the inner room, the substation internal space having a spare in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 4, and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,146,045 is the issued patent of a related invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835